           Case 3:19-cv-08252-VC Document 87 Filed 02/26/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  K.R.,                                               Case No. 19-cv-08252-VC
                  Plaintiff,
                                                      ORDER DENYING WITHOUT
           v.                                         PREJUDICE MOTION FOR
                                                      PROTECTIVE ORDER; IMPOSING
  G6 HOSPITALITY, LLC,                                INTERIM PROTECTIVE ORDER
                  Defendant.                          Re: Dkt. No. 83

        Through her proposed protective order, the plaintiff seeks to impose severe restrictions

on the defendant’s ability to investigate and litigate this case. Deciding whether these restrictions

are warranted requires balancing the plaintiff’s privacy interests and safety concerns against the

prejudice to the defendant and the public’s interest in the case. See Doe v. Kamehameha

Schools/Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010); Phillips ex rel.

Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002); see also Doe v.

JBF RAK LLC, 2014 WL 5286512, at *3-4 (D. Nev. Oct. 15, 2014). But the plaintiff has
provided the Court with virtually no facts about herself, her trafficker(s), or their relationship to

allow this balancing to be conducted in a meaningful way. The motion for a protective order is

thus denied without prejudice to filing a renewed motion within 28 days of this order. The

plaintiff is welcome to follow the local procedures for filing this renewed motion under seal if

she believes it contains information that should not be publicly accessible. See Civil Local Rule

79-5.

        In the interim, the plaintiff must disclose to the defendant her identity and the identity of

her traffickers, subject to the following interim protective order. This interim protective order
will remain in place until the Court rules on the renewed motion.
           Case 3:19-cv-08252-VC Document 87 Filed 02/26/21 Page 2 of 5




INTERIM PROTECTIVE ORDER

        1. Within 2 business days of this order, the plaintiff shall provide the defendant with (1)

her full name, maiden name, alias names used at any time, and date of birth (“the plaintiff’s true

identity”); and (2) the plaintiff’s trafficker(s) and any of the trafficker(s) known affiliate’s full

names, maiden names, alias names used at any time, and dates of birth (“Traffickers’ true

identity”). Disclosures will be made to the extent they are known to or recalled by the plaintiff. If

the identity of the plaintiff’s trafficker(s) or any of the trafficker(s) affiliate or any other details

become known to the plaintiff after initial disclosure, the plaintiff will supplement her

disclosures.

        2. The parties may begin serving requests for production of documents on one another

immediately. No later than 14 days from this order, the parties must submit a stipulated proposed

protective order governing documents, or competing ones if they cannot reach agreement. See

Judge Chhabria’s Standing Order for Civil Cases, ¶ 23.

        3. If they have not already done so, the parties must exchange initial disclosures within

14 days of this order.

        4. The plaintiff will proceed pseudonymously throughout the pre-trial course of these

proceedings, unless it becomes clear that there is no longer a need to conceal her identity. The
parties exclusively will reference the plaintiff through the pseudonym “K.R.” or as “Plaintiff” in

all public filings and in all public Court proceedings until the time of trial.

        5. The parties, as well as their agents, employees, representatives and assigns, shall keep

the true identity of the plaintiff confidential during and after the conclusion of this matter. The

parties may only disclose the plaintiff's true identity to the following:

                A. The parties to this litigation who have agreed to this protective order, including

                any employees, agents, and representatives of the parties to whom disclosure is

                necessary to litigate any claims or defenses. However, all employees, agents and
                representatives who are given the plaintiff’s true identity information shall be


                                                    2
          Case 3:19-cv-08252-VC Document 87 Filed 02/26/21 Page 3 of 5




               informed that the information is confidential and the party providing the

               information shall require the employee, agent and/or representative to whom the

               plaintiff’s true identity is given to maintain that information as confidential

               consistent with the terms of this agreement;1

               B. Counsel for the parties who have agreed to this protective order and

               employees, agents, and representatives of counsel to whom disclosure is

               necessary to litigate any claims or defenses. However, all employees, agents and

               representatives who are given the plaintiff’s true identity information shall be

               informed that the information is confidential and the party providing the

               information shall require the employee, agent and/or representative to whom the

               plaintiff’s true identity is given to maintain that information as confidential

               consistent with the terms of this agreement;

               C. The Court, court personnel, and members of the jury;

               D. Court reporters, recorders, and videographers engaged for depositions;

               E. Any mediator appointed by the Court or jointly selected by the parties;

               F. Any expert witness, outside consultant, or investigator retained specifically in

               connection with this litigation after signing the agreement to be bound by this

               protective order and to the extent reasonably necessary to assist counsel or for
               such experts to prepare a written opinion or prepare to testify. However, all

               employees, agents and representatives who are given the plaintiff’s true identity

               information shall be informed that the information is confidential and the party

               providing the information shall require the employee, agent and/or representative

               to whom the plaintiff’s true identity is given to maintain that information as

               confidential consistent with the terms of this agreement;


1
  Notwithstanding this provision, disclosure of the plaintiff’s true identity is not allowed to any
employees, agents, or representatives of the parties who are also identified by the plaintiff as a
trafficker or a trafficker’s affiliate.


                                                  3
           Case 3:19-cv-08252-VC Document 87 Filed 02/26/21 Page 4 of 5




               G. Any custodian of records, but only to the extent that the plaintiff's true identity

               will assist the custodian in obtaining and producing records;

               H. Independent providers of document reproduction, electronic discovery, or

               other litigation services retained or employed specifically in connection with this

               litigation;

               I. Government agencies and agency personnel, but only to the extent that the

               disclosure of the plaintiffs true identity is necessary to litigate any claims or

               defenses or to comply with any obligations or requirements;

               J. Insurers, insurance advisors, and indemnitors for any of the parties. However,

               all such individuals who are given the plaintiff’s true identity information shall be

               informed that the information is confidential and the party providing the

               information shall require those individuals to whom the plaintiff’s true identity is

               given to maintain that information as confidential consistent with the terms of this

               agreement;

               K. Persons to whom disclosure is compelled by this Court; and

               L. Other persons or entities as needed to litigate any claims or defenses upon

               written agreement of the parties.

       6. The defendant will not disclose the plaintiff’s true identity or the trafficker’s true
identity except as provided for in paragraph 5, and will not contact the plaintiff’s trafficker(s) or

any of the trafficker(s) known affiliates.

       7. All parties and any third parties appearing or submitting filings in this case are required

to redact or file under seal the true identity and any identifying information (for example, full

name, Social Security Number, date of birth, address, medical records number, legal case

numbers) of the plaintiff in their filings with the Court. Permission need not be sought to redact

this type of identifying information. (In other words, this information need not be filed

“provisionally” under seal pursuant to Local Rule 79-5.)




                                                   4
         Case 3:19-cv-08252-VC Document 87 Filed 02/26/21 Page 5 of 5




       IT IS SO ORDERED.

Dated: February 26, 2021
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      5
